These issues were submitted:
1. Was the plaintiff injured by the negligence of the defendant? Answer: Yes.
(591)   If so, did the plaintiff contribute to his injury? Answer: Yes.
3. What damage, if any, did plaintiff sustain?
From the judgment rendered the plaintiff appealed.
The form of the second issue is defective. The record shows that his Honor instructed the jury to consider the issue as if it *Page 477 
read, "Did the plaintiff contribute by his own negligence to his injury?" which is the usual and approved from. We think the error was fully cured.
We have examined the other assignments of error, all of which relate to the charge of the court, and find them to be without substantial merit.
The case was fairly put to the jury in accord with the well-settled decisions of this Court.
No error.
Cited:   S. v. Murphy, 157 N.C. 616; Donnell v. Greensboro, 164 N.C. 337;Bank v. Wilson, 168 N.C. 560.